Citation Nr: 1105957	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-30 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a cervical spine disorder, 
to include as secondary to service-connected lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The Veteran had active service from February 1976 to May 1996.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a September 2006 statement, the Veteran's representative 
maintained that the Veteran's cervical spine disorder was 
secondary to his service-connected lumbar spine disorder.  In 
this regard, the medical evidence of record shows a current 
diagnosis of status post two-level anterior level cervical 
diskectomy and fusion at C5-6, C6-7.  As to secondary service 
connection claims, a disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995). 38 C.F.R. § 3.310.

The RO did not directly address the question of secondary service 
connection, and there is no medical evidence of file that 
contains an opinion regarding whether the Veteran's service-
connected lumbar spine disorder caused or aggravated his cervical 
spine disorder.  When determining service connection, all 
theories of entitlement, direct and secondary, must be 
considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 
2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001).  That is, a case encompasses "all potential claims 
raised by the evidence, applying all relevant laws and 
regulations, regardless of whether the claim is specifically 
labeled."  Id.  Moreover, "the Board is required to adjudicate 
all issues reasonably raised by a liberal reading of the 
appellant's substantive appeal, including all documents and oral 
testimony in the record prior to the Board's decision."  Brannon 
v. West, 12 Vet. App. 32, 34 (1998); see also Solomon v. Brown, 6 
Vet. App. 396 (1994).  The Veteran has not been provided notice 
of the requirements for a secondary service connection claim.  
Upon remand, the Veteran should be issued a VCAA notification 
letter that provides the evidence and information needed to 
substantiate a claim for secondary service connection.  In 
addition, a VA examination should be provided upon remand in 
order to obtain an opinion regarding whether the Veteran has a 
cervical spine disorder that was caused or aggravated by his 
service-connected lumbar spine disorder.  38 C.F.R. § 3.310; 
Allen, supra.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be notified of the 
information and evidence needed to 
substantiate his claim for service connection 
for a cervical spine disorder, to include as 
secondary to service-connected lumbar spine 
disorder.  Depending upon the Veteran's 
response, any and all assistance due him must 
then be provided by VA. 

2.  Schedule the Veteran for an appropriate 
examination with regard to his claim for 
service connection for a cervical spine 
disorder, to include as secondary to lumbar 
spine disorder.  All indicated tests should 
be accomplished.  The claims folder and a 
copy of this REMAND must be made available to 
the examiner.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not, i.e., is there a 50/50 chance 
that any current cervical spine disorder is 
caused or worsened by his service-connected 
lumbar spine disorder.


3.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for a cervical spine disorder, to 
include as secondary to service-connected 
lumbar spine disorder.  If the benefit is not 
granted, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the file is 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


